DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   RICARDO ALVARADO WILSON,
                           Appellant,

                                    v.

                        CLAUDIA DI GRAZIA,
                             Appellee.

                              No. 4D17-3106

                          [February 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea R. Gundersen, Judge; L.T. Case No. FMCE 10-
010646 (41).

  Gawane Grant of Law Offices of Gawane C. Grant, P.A., Lauderhill, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.